Citation Nr: 9934110	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  98-01 749A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the residuals of a low 
back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to July 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the Houston, Texas, 
Regional Office (RO) of the Department of Veteran Affairs 
(VA), in which the RO denied service connection for the 
residuals of a low back injury.


FINDINGS OF FACT

The record does not contain competent medical evidence of a 
nexus between a current back disability and an injury or 
disease incurred or aggravated during active military 
service.


CONCLUSION OF LAW

The veteran's claim for service connection for residuals of a 
back injury is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.303(d) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved regarding any 
given claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The United States Court 
of Veterans Appeals (now the United States Court of Appeals 
for Veterans Claims, hereinafter the Court) has held that a 
well grounded claim is comprised of three specific elements:  
(1) evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability, as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996) (table).  In the absence 
of any one of these three elements, the claim is not 
plausible, and the Board must find that the claim for service 
connection is not well grounded and therefore must be denied, 
pursuant to the decision of the Court in Edenfield v. Brown, 
8 Vet. App. 384 (1995).

The veteran must provide evidence of a current back 
disability as the first element of a well grounded claim.  
The most recent medical evidence of a low back condition is 
from VA outpatient treatment records in November 1996.  These 
records reveal that the complained of low back pain and 
contain a diagnosis of chronic low back pain.  The Board also 
notes that VA outpatient treatment records from June 1995 
indicate that the veteran also complained that his low back 
pain radiates in both lower extremities.  The November 1996 
report also referenced previous VA computed tomography (CT) 
tests from May 1996.  These CT results showed a left 
paramedian herniated nucleus pulposus at the L4-L5 disc 
level, a left L5 pars defect, with no evidence of 
spondylolisthesis or diastasis, and a transitional 
lumbosacral vertebra at the L5 level with pseudoarthritis.  
The Board is satisfied that the veteran has submitted 
sufficient evidence of a current back disability for purposes 
of a well grounded claim.       

The veteran must also submit evidence of an inservice disease 
or injury pertaining to his back.  Consistent with the 
veteran's claim, his service medical records show that he was 
in an automobile accident and hospitalized in March 1968.  X-
rays of the lumbar spine, which were taken only as a survey 
study, revealed first degree spondylolisthesis of the L5 disc 
on the S1 disc, probable pars inter-articularis defects at L5 
and a straightening of the back, but no compression fracture 
demonstrated and transverse processes normal.  His injuries 
from the accident were facial wounds and a concussion, and X-
rays revealed spondylolisthesis, first degree, asymptomatic.  
In April 1968, the service medical records show that the 
veteran complained of back problems.  The examiner found mild 
back spasms and the diagnostic impression was low back 
strain, acute, not severe.  Thus, the Board is satisfied that 
the veteran has submitted sufficient evidence, for purposes 
of  well grounded claim, that he injured his back during 
service.         

Where the veteran's claim fails is in the lack of a nexus, 
provided by competent medical authority, between his current 
back condition and an inservice back injury.  As previously 
discussed, the service medical records do show treatment for 
an inservice back condition.  The veteran claims that his 
current back condition is due to his automobile accident in 
1968, but there is no competent medical evidence on record to 
support this contention.  This lack of medical nexus evidence 
is critical to the veteran's claim.  

The Board first notes that there is no record of treatment 
for low back pain in service following the previously 
described April 1968 occasion when the veteran was diagnosed 
with acute low back strain.  Although X-rays at the time of 
his automobile accident revealed spondylolisthesis, the 
record is not clear as to whether this back condition was 
caused by the accident or was a preexisting condition.  
Furthermore, the veteran's July 1970 service separation 
physical examination contains a report of clinical evaluation 
of the veteran's spine and other musculoskeletal system that 
indicates that the veteran's back was normal.  

The Board does note that a July 1971 VA examination, 
conducted a year after service discharge, includes a medical 
history by the veteran stating that he had been seeking 
medical treatment for his back since August 1970 from Dr. A. 
Cramer at the Gashland Clinic with no success.  Those 
treatment records are not in evidence.  The July 1971 
examiner found that the veteran's thoracic curve is within 
normal limits, but there was a loss of lumbar curve with mild 
tenderness to palpation from T10 to L3 with spasm of the 
erector spinae muscles along the upper portion of the lumbar 
vertebrae bilaterally.  The examiner also found some 
limitation in flexion and extension of the back with no 
limitation on lateral motion of the back.  The diagnosis was 
lower thoracic and upper lumbar arthritis.  However, the 
Board notes that X-rays taken as part of the examination 
revealed that the lumbar vertebral bodies, intervertebral 
spaces and sacroiliac joints were within normal limits.  
Furthermore, there is no evidence from this examination that 
shows that the veteran's inservice automobile accident caused 
his back condition at the time of the July 1971 VA 
examination.       

The Board also recognizes that the VA outpatient treatment 
records evidence the veteran's complaints of low back pain 
from July 1994 to the most current records in November 1996.  
These treatment records include, as in June 1995, the veteran 
reported history of chronic low back pain since 1968.  
However, these records do not supply the necessary causal 
nexus evidence, based on competent medical opinion, between 
this low back pain and his inservice automobile accident.  
The Board points out that the only back related problem noted 
at the time of the 1968 automobile accident was 
spondylolisthesis.  However, the May 1996 CT scan report 
indicates that there is no current evidence of 
spondylolisthesis.  Furthermore, there is no competent 
medical opinion that the veteran's current back condition, as 
portrayed in this CT scan as well as the November 1996 
treatment records, is related in any way to his active 
military service.     

These records, along with numerous other records on file, do 
show a long history of back problems for the veteran.  
However, these records do not provide the essential nexus 
evidence to connect his current back disability to an 
inservice back injury.  The Board has also considered the lay 
witness statements from the veteran's mother, which contain a 
credible account of her observations of the veteran's back 
problems.  She recounts noticing that the veteran experienced 
back pain after returning from work in the years following 
his military service, and helping him obtain medical 
treatment for his back.  However, this statement does not 
provide a causal nexus between this back condition and active 
military service.  Without an opinion from a competent 
medical authority that the veteran's current back condition 
is related to service, the veteran cannot present a well 
grounded claim.    

The veteran essentially relies on his own opinion that his 
current lower back disability was caused by his March 1968 
automobile accident.  However, the record does not show that 
the veteran is a medical professional or has the training and 
expertise to be qualified to provide opinions on clinical 
findings. Consequently, his statements do not constitute 
competent medical evidence of causation.  Such a claim must 
be based on a diagnosis by a qualified physician and 
supported by a physical examination.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  A review of the record does not 
reveal any competent medical evidence from a qualified 
physician to support this claim.  Evidence of causation 
requires competent medical knowledge, which is not present in 
this case.  See Espiritu, supra, at 494. 

As the veteran has presented no evidence, other than his own 
allegations, to establish a nexus between his current back 
condition and any inservice injury or disease, his claim for 
service connection for a lower back disability is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza, 7 Vet. 
App. at 506.

The Court has held that, when a claimant fails to submit a 
well grounded claim under 38 U.S.C.A. § 5107(a) (West 1991), 
VA has a duty under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise the claimant of the evidence required to complete his 
or her application, in circumstances in which the claimant 
has referenced other known and existing evidence.  Robinette 
v. Brown, 8 Vet. App. 69 (1995); see also Epps v. Brown, 9 
Vet. App. 341 (1996).  In this case, the Board finds that 
this procedural consideration has been satisfied.  In 
particular, the Board notes that the rating decisions and 
statement of the case advises the veteran that there is no 
competent evidence that his current back disability either 
occurred in or was caused by active service.  Moreover, 
unlike the situation in Robinette, he has not put VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claim well 
grounded. 

The appellant's representative has argued that VA has 
expanded its duty to assist the claimant by provisions in its 
manual M21-1, and that the Board should determine whether the 
RO has followed the guidelines therein and remand the appeal 
for further development if the RO has not followed such 
guidelines.  This manual is not supposed to be a substantive 
rule, see Fugere v. Derwinski, 1 Vet. App. 103, 106 (1990).  
Moreover, in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), VA 
has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the Court held that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  Consequently, I see no basis 
upon which to comply with the representative's request in 
this regard.


ORDER

Entitlement to service connection for the residuals of a low 
back injury is denied. 



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

